Case 19-32246-acs         Doc 36     Filed 02/12/20     Entered 02/12/20 14:21:59      Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                             WESTERN DISTRICT OF KENTUCKY


IN RE:                                                CHAPTER 13

GLORIA JEAN KIPER                                     CASE NO. 19-32246 (3)


      Debtor(s)




                          ORDER TO RESUME PLAN PAYMENTS



          This matter came before the Court on February 12, 2020 for hearing on the Trustee's motion
for the debtor(s) to appear and show cause why this Chapter 13 bankruptcy case should not be
dismissed for failure to make payments in accordance with the Order of Confirmation. The Court
having considered statements of counsel for the debtor(s) and of the Trustee, and being otherwise
sufficiently advised,
          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the debtor(s) resume
making payments in accordance with the Order of Confirmation.
          IT IS FURTHER ORDERED, ADJUDGED AND DECREED that should the debtor(s) fail
to comply with this Order or again become in arrears under the Plan, the Trustee shall file a motion
to dismiss this case, which may be granted without further notice or hearing.




slg
                                                      Dated: February 12, 2020
